53 N.Y.2d 964 (1981)
NAB Construction Corp. et al., Respondents-Appellants,
v.
Great American Insurance Companies, Appellant-Respondent.
Court of Appeals of the State of New York.
Argued April 28, 1981.
Decided June 2, 1981.
Franklin E. Tretter for respondents-appellants.
Eugene Wollan and Lawrence S. Greengrass for appellant-respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*966MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs, and the question certified answered in the affirmative.
We cannot say, as a matter of law, that the newly discovered evidence presented by plaintiff was insufficient to justify a grant of plaintiff's motion to renew. In view of this new evidence, a question of fact exists as to whether defendant could properly cancel plaintiff's insurance policy for nonpayment of premiums. Hence, summary judgment was properly denied.
We have examined the parties' remaining contentions and have found them to be without merit.
Order affirmed, etc.